Citation Nr: 1107020	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision by the RO which denied, in 
part, service connection for bilateral defective hearing.  A 
videoconference hearing at the RO before the undersigned was held 
in December 2010.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran did not have a hearing loss for VA purposes in 
service, nor is there any competent evidence that any current 
hearing loss is related to service or to any incident therein.  

CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in January 2008, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file.  The Veteran was 
examined by VA during the pendency of the appeal and testified 
via videoconference hearing before the undersigned in December 
2010.  Neither the Veteran nor his representative have made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the issue addressed in this 
appeal, and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and not 
part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will proceed to 
the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted for sensorineural hearing 
loss if manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be any 
evidence of a nature usually accepted as competent to indicate 
the time of existence or inception of disease.  38 C.F.R. 
§ 3.309(d) (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject 
to the additional requirements of 38 C.F.R. § 3.385, which 
provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that "the threshold for normal hearing 
is from 0 to 20 dBs [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  

Veterans are generally presumed to have entered service in sound 
condition as to their health.  See 38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides: "[E]very veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service."  38 U.S.C.A. 
§ 1111; see also 38 C.F.R. § 3.304(b) (2010).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before the VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).  

A preexisting injury or disease will be considered to have been 
aggravated by military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary 
or intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation is applicable only if the 
pre-service disability underwent an increase in severity during 
service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly 
v. Brown, 9 Vet. App. 402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he has a hearing loss which he believes 
is related to exposure to acoustic trauma from working on jet 
engines in service.  At the videoconference hearing, the Veteran 
testified that he lived alone for many years and never noticed 
that he had any hearing problems until his girlfriend complained 
that she could hear the TV down the block from his house.  She 
finally convinced him to get his hearing check in the late 
1990's, at which time he was told that he needed hearing aids.  
The Veteran's nephew testified that he recalled that the Veteran 
had difficulty hearing when he was in his early teens - sometime 
in the mid-1980's.  

Audiological findings, as converted to ISO units currently in 
effect, at the time of the Veteran's service enlistment 
examination in September 1966 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5
LEFT
30
20
15
15
0

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The above audiological findings have been converted to the ISO 
standard.)  

Audiological findings, as converted to ISO units currently in 
effect, on a periodic service examination in August 1967 were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
5
10
5
10

Audiological findings on a periodic service examination in 
February 1969, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
25
20
10
10
10

The service treatment records, including his separation 
examination in March 1971, showed no complaints, treatment, 
abnormalities, or diagnosis referable to any ear or hearing 
problems in service.  The Veteran's hearing acuity for whispered 
voice testing was 15/15, on his separation examination.  

The Veteran made no mention of any hearing problems on his 
original application for VA compensation benefits received in 
April 1971, on a subsequent claim in March 1972, or when treated 
for various maladies by VA and private healthcare providers from 
1971 to January 1981.  The first evidence of a hearing problem 
was noted on a VA outpatient note, dated in October 2001.  At 
that time, the Veteran was reported to wear hearing aids.  The 
Veteran subsequently submitted a receipt showing that he first 
purchased hearing aids in December 1998.  

On VA audiological examination in February 2010, audiological 
findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
55
70
LEFT
50
55
55
60
75

The diagnoses included sensorineural hearing loss, bilaterally.  
The audiologist indicated that the claims file was reviewed and 
included a description of the Veteran's complaints and medical 
history.  The audiologist stated that the Veteran's hearing 
acuity at the time of service separation was measured by 
whispered voice testing which is known to be unreliable.  
Therefore, she could not offer an opinion as to whether there was 
a significant change in the Veteran's hearing acuity during 
service without resorting to speculation.  

Analysis

Initially, the Board notes that while the Veteran had elevated 
audiometric findings at multiple frequencies in both ears at the 
time of his service enlistment examination in September 1966, he 
did not demonstrate a hearing loss for VA purposes on 
audiological examination at that time.  That is, while he had 
some hearing impairment in the left ear at 500 hertz under the 
holding of Hensley v. Brown, 5 Vet. App. 155, 157 (1993) when he 
entered military service, he did not have a hearing loss for VA 
purposes under the criteria of 38 C.F.R. § 3.385.  

Furthermore, the service treatment records did not show any 
complaints, abnormalities or diagnosis for any ear or hearing 
problems during service, at the time of service separation, or 
until some 27 years after discharge from service.  Although the 
Veteran denied that he wore hearing protection in service when 
examined by VA in February 2010, he testified at the 
videoconference hearing that he wore hearing protection most of 
the time while working on jet engines in service.  The service 
records confirm that the Veteran was instructed on the use of 
hearing protection and that he was issued hearing plugs.  (See 
August 1967 service audiological examination report).  The 
evidentiary record showed that the Veteran worked as a welder 
since shortly after his discharge from service and that he rode a 
motorcycle for many years.  When examined by VA in February 2010, 
the Veteran reported that wore hearing protection sometimes at 
his job, but never wore any protection during recreational 
activities, including when using fire-arms.  

Concerning the Veteran's allegations, the Board notes that while 
he is competent to provide evidence concerning his observations 
and experiences, any such assertions must be weighed against 
other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. 
Cir. 2002) ["negative evidence" could be considered in weighing 
the evidence].  

In this case, the Veteran testified that he was unaware of any 
hearing problems until the late 1990's, when his girlfriend 
complained that the TV was too loud and encouraged him to get 
tested.  While his nephew testified that he noticed the Veteran 
had difficulty hearing in the mid-1980's, even assuming that he 
had a hearing loss for VA purposes at that time, it was too 
remote from service for the presumption of service incurrence to 
attach.  Further, this does not reflect a continuity of symptoms 
since service on which to otherwise link current disability to 
service.  

In addition, there was no evidence of any measurable decrease in 
the Veteran's hearing acuity in either ear at any threshold under 
the guidelines of Hensley in service or within one year of 
separation from service.  While there was a 10 decibel shift at 
4,000 hertz in the left ear on examination in February 1969 (zero 
decibels at service enlistment), the audiometric findings were 
essentially the same at nearly all thresholds, bilaterally, as 
those recorded at the time of his enlistment examination.  
Moreover, except for the elevated threshold at 500 hertz in the 
left ear noted at service enlistment, none of the thresholds were 
higher than 20 decibels at anytime during service, except for the 
same ear at the same frequency in February 1969, which however, 
was improved from when examined at enlistment.  Thus, it cannot 
be concluded the Veteran developed hearing loss in service as 
hearing loss is defined under 38 C.F.R. § 3.385, or using the 
criteria in Hensley, it cannot be said the hearing loss that was 
noted at entrance into service underwent an increase in severity 
during service.  

While the Veteran believes that his current hearing loss is 
related to exposure to acoustic trauma in service, he has not 
presented any competent evidence to support his assertions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The service records showed 
that the Veteran's hearing acuity was evaluated at least three 
times during service and showed no significant shift in the 
audiometric findings during service.  

As there is no competent medical evidence of record suggesting a 
connection between the Veteran's current hearing loss and 
service, and no competent evidence of any manifestations or 
indication of a worsening of his hearing acuity in service or 
until many years after discharge from service, the record affords 
no basis to grant service connection.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
of service connection for bilateral defective hearing.  

ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


